

	

		II 

		109th CONGRESS

		1st Session

		S. 573

		IN THE SENATE OF THE UNITED STATES

		

			March 9, 2005

			Mr. Akaka (for himself

			 and Mr. Durbin) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Agriculture, Nutrition, and

			 Forestry

		

		A BILL

		To improve the response of the Federal

		  Government to agroterrorism and agricultural diseases.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 Agricultural Security Assistance Act

			 of 2005.

		

			2.

			Definitions

			In this Act:

			

				(1)

				Agricultural disease

				The term agricultural

			 disease means an outbreak of a plant or animal disease, or a pest

			 infestation, that requires prompt action in order to prevent injury or damage

			 to people, plants, livestock, property, the economy, or the environment.

			

				(2)

				Agricultural disease emergency

				The term agricultural

			 disease emergency means an agricultural disease that the Secretary

			 determines to be an emergency under—

				

					(A)

					section 415 of the Plant

			 Protection Act (7

			 U.S.C. 7715); or

				

					(B)

					section 10407(b) of the

			 Animal Health Protection Act (7 U.S.C. 8306(b)).

				

				(3)

				Agriculture

				The term

			 agriculture includes—

				

					(A)

					the science and practice of

			 activities relating to food, feed, and fiber production, processing, marketing,

			 distribution, use, and trade;

				

					(B)

					family and consumer science,

			 nutrition, food science and engineering, agricultural economics, and other

			 social sciences; and

				

					(C)

					forestry, wildlife science,

			 fishery science, aquaculture, floraculture, veterinary medicine, and other

			 environmental and natural resource sciences.

				

				(4)

				Agroterrorism

				The term

			 agroterrorism means the commission of an agroterrorist act.

			

				(5)

				Agroterrorist Act

				The term agroterrorist

			 act means a criminal act consisting of causing or attempting to cause

			 damage or harm to, or destruction or contamination of, a crop, livestock, farm

			 or ranch equipment, material or property associated with agriculture, or a

			 person engaged in agricultural activity, that is committed with the

			 intent—

				

					(A)

					to intimidate or coerce a

			 civilian population; or

				

					(B)

					to influence the policy of a

			 government by intimidation or coercion.

				

				(6)

				Biosecurity

				

					(A)

					In general

					The term

			 biosecurity means protection from the risks posed by biological,

			 chemical, or radiological agents to—

					

						(i)

						plant or animal

			 health;

					

						(ii)

						the agricultural

			 economy;

					

						(iii)

						the environment; or

					

						(iv)

						human health.

					

					(B)

					Inclusions

					The term

			 biosecurity includes the exclusion, eradication, and control of

			 biological agents that cause plant or animal diseases.

				

				(7)

				Indian tribe

				The term Indian

			 tribe has the meaning given the term in

			 section 4

			 of the Indian Self-Determination and Education

			 Assistance Act (25 U.S.C. 450b).

			

				(8)

				Secretary

				The term

			 Secretary means the Secretary of Agriculture.

			

				(9)

				Tribal government

				The term tribal

			 government means the governing body of an Indian tribe.

			

			3.

			State and local assistance

			

				(a)

				Study

				

					(1)

					In general

					In consultation with the

			 steering committee of the National Animal Health Emergency Management System

			 and other stakeholders, the Secretary shall conduct a study to—

					

						(A)

						determine the best use of

			 epidemiologists, computer modelers, and statisticians as members of emergency

			 response task forces that handle foreign or emerging agricultural disease

			 emergencies; and

					

						(B)

						identify the types of data

			 that are necessary for proper modeling and analysis of agricultural disease

			 emergencies.

					

					(2)

					Report

					Not later than 180 days after

			 the date of enactment of this Act, the Secretary shall submit a report that

			 describes the results of the study under paragraph (1) to—

					

						(A)

						the Secretary of Homeland

			 Security; and

					

						(B)

						the head of any other agency

			 involved in response planning for agricultural disease emergencies.

					

				(b)

				Geographic information system grants

				

					(1)

					In general

					The Secretary, in

			 consultation with the Secretary of Homeland Security and the Secretary of the

			 Interior, shall establish a program under which the Secretary shall provide

			 grants to States to develop capabilities to use a geographic information system

			 or statistical model for an epidemiological assessment in the event of an

			 agricultural disease emergency.

				

					(2)

					Authorization of appropriations

					There are authorized to be

			 appropriated to carry out this subsection—

					

						(A)

						$2,500,000 for fiscal year

			 2006; and

					

						(B)

						such sums as are necessary

			 for each subsequent fiscal year.

					

				(c)

				Biosecurity awareness and programs

				

					(1)

					In general

					The Secretary shall implement

			 a public awareness campaign for farmers, ranchers, and other agricultural

			 producers that emphasizes—

					

						(A)

						the need for heightened

			 biosecurity on farms; and

					

						(B)

						reporting to the Department

			 of Agriculture any agricultural disease anomaly.

					

					(2)

					On-farm biosecurity

					

						(A)

						In general

						Not later than 240 days after

			 the date of enactment of this Act, the Secretary, in consultation with

			 associations of agricultural producers and taking into consideration research

			 conducted under the National Agricultural Research, Extension, and Teaching

			 Policy Act of 1977 (7 U.S.C. 3101 et seq.), shall—

						

							(i)

							develop guidelines—

							

								(I)

								to improve monitoring of

			 vehicles and materials entering or leaving farm or ranch operations; and

							

								(II)

								to control human traffic

			 entering or leaving farm or ranch operations; and

							

							(ii)

							distribute the guidelines

			 developed under clause (i) to agricultural producers through agricultural

			 informational seminars and biosecurity training sessions.

						

						(B)

						Authorization of appropriations

						

							(i)

							In general

							There are authorized to be

			 appropriated to carry out this paragraph—

							

								(I)

								$5,000,000 for fiscal year

			 2006; and

							

								(II)

								such sums as are necessary

			 for each subsequent fiscal year.

							

							(ii)

							Information program

							Of the amounts made available

			 under clause (i), the Secretary may use such sums as are necessary to establish

			 in each State an information program to distribute the biosecurity guidelines

			 developed under subparagraph (A)(i).

						

					(3)

					Biosecurity grant pilot program

					

						(A)

						Incentives

						

							(i)

							In general

							Not later than 240 days after

			 the date of enactment of this Act, the Secretary shall develop a pilot program

			 to provide incentives, in the form of grants or low-interest loans, to

			 agricultural producers to restructure farm and ranch operations (based on the

			 biosecurity guidelines developed under paragraph (2)(A)(i)) to achieve the

			 goals described in clause (ii).

						

							(ii)

							Goals

							The goals referred to in

			 clause (i) are—

							

								(I)

								to control access to farms

			 and ranches by persons intending to commit agroterrorist acts;

							

								(II)

								to prevent the introduction

			 and spread of agricultural diseases; and

							

								(III)

								to take other measures to

			 ensure biosecurity.

							

							(iii)

							Limitation

							The amount of a grant or

			 low-interest loan provided under this paragraph shall not exceed

			 $10,000.

						

						(B)

						Report

						Not later than 3 years after

			 the date of enactment of this Act, the Secretary shall submit to Congress a

			 report that—

						

							(i)

							describes the implementation

			 of the pilot program; and

						

							(ii)

							makes recommendations for

			 expanding the pilot program.

						

						(C)

						Authorization of appropriations

						There are authorized to be

			 appropriated to carry out this paragraph—

						

							(i)

							$5,000,000 for fiscal year

			 2006; and

						

							(ii)

							such sums as are necessary

			 for each of fiscal years 2007 through 2009.

						

			4.

			Regional, State, and local preparedness

			

				(a)

				Environmental protection agency

				The Administrator of the

			 Environmental Protection Agency, in consultation with the Secretary, shall

			 cooperate with regional, State, and local disaster preparedness officials to

			 include consideration of the potential environmental effects of a response

			 activity in planning a response to an agricultural disease.

			

				(b)

				Department of agriculture

				The Secretary, in

			 consultation with the Secretary of Homeland Security, shall—

				

					(1)

					develop and implement

			 procedures to provide information to, and share information among, Federal,

			 regional, State, tribal, and local officials regarding agricultural threats,

			 risks, and vulnerabilities; and

				

					(2)

					cooperate with State

			 agricultural officials, State and local emergency managers, representatives

			 from State land grant colleges and research universities, agricultural

			 producers, and agricultural trade associations to establish local response

			 plans for agricultural diseases.

				

			5.

			Interagency coordination

			

				(a)

				Agricultural disease liaisons

				

					(1)

					Agricultural disease management liaison

					The Secretary of Homeland

			 Security shall establish a senior level position within the Federal Emergency

			 Management Agency the primary responsibility of which is to serve as a liaison

			 for agricultural disease management between—

					

						(A)

						the Department of Homeland

			 Security; and

					

						(B)

						(i)

							the Federal Emergency

			 Management Agency;

						

							(ii)

							the Department of

			 Agriculture;

						

							(iii)

							other Federal agencies

			 responsible for a response to an emergency relating to an agriculture

			 disease;

						

					(iv)

					the emergency management

			 community;

				

					(v)

					State emergency and

			 agricultural officials;

				

					(vi)

					tribal governments;

			 and

				

					(vii)

					industries affected by

			 agricultural disease.

				

					(2)

					Animal health care liaison

					The Secretary of Health and

			 Human Services shall establish within the Department of Health and Human

			 Services a senior level position the primary responsibility of which is to

			 serve as a liaison between—

					

						(A)

						the Department of Health and

			 Human Services; and

					

						(B)

						(i)

							the Department of

			 Agriculture;

						

							(ii)

							the animal health

			 community;

						

							(iii)

							the emergency management

			 community;

						

							(iv)

							tribal governments;

			 and

						

							(v)

							industries affected by

			 agricultural disease.

						

				(b)

				Transportation

				

					(1)

					In general

					The Secretary of

			 Transportation, in consultation with the Secretary and the Secretary of

			 Homeland Security, shall—

					

						(A)

						publish in the Federal

			 Register proposed guidelines for restrictions on interstate transportation of

			 an agricultural commodity or product in response to an agricultural

			 disease;

					

						(B)

						provide for a comment period

			 of not less than 90 days for the proposed guidelines; and

					

						(C)

						establish final guidelines,

			 taking into consideration any comment received under subparagraph (B);

			 and

					

					(2)

					provide the guidelines

			 described in paragraph (1) to officers and employees of—

					

						(A)

						the Department of

			 Agriculture;

					

						(B)

						the Department of

			 Transportation; and

					

						(C)

						the Department of Homeland

			 Security.

					

			6.

			International activities

			

				(a)

				International agricultural disease surveillance

				Not later than 1 year after

			 the date of enactment of this Act, the Secretary, in consultation with the

			 Secretary of State and the Administrator of the Agency for International

			 Development, shall submit to Congress a report that describes measures taken by

			 the Secretary to—

				

					(1)

					streamline the process of

			 notification by the Secretary to Federal agencies in the event of an

			 agricultural disease in a foreign country; and

				

					(2)

					cooperate with

			 representatives of foreign countries, international organizations, and industry

			 to develop and implement methods of sharing information relating to

			 international agricultural diseases and unusual agricultural activities.

				

				(b)

				Bilateral mutual assistance agreements

				The Secretary of State, in

			 coordination with the Secretary and the Secretary of Homeland Security,

			 shall—

				

					(1)

					enter into mutual assistance

			 agreements with other countries to provide and receive assistance in the event

			 of an agricultural disease, including—

					

						(A)

						training for veterinarians

			 and agriculture specialists of the United States in the identification,

			 diagnosis, and control of foreign agricultural diseases;

					

						(B)

						providing resources and

			 personnel to a foreign government with limited resources to respond to an

			 agricultural disease; and

					

						(C)

						bilateral training programs

			 and exercises relating to assistance provided under this paragraph; and

					

					(2)

					provide funding for a program

			 or exercise described in paragraph (1)(C).

				

			7.

			Additional studies and reports

			

				(a)

				Vaccines

				Not later than 180 days after

			 the date of enactment of this Act, the Secretary shall conduct a study of, and

			 submit to Congress a report that describes, the projected costs and benefits of

			 developing ready-to-use vaccines against foreign animal diseases.

			

				(b)

				Plant disease laboratory

				Not later than 270 days after

			 the date of enactment of this Act, the Secretary shall conduct a study of, and

			 submit to Congress a report that describes, the feasibility of establishing a

			 national plant disease laboratory based on the model of the Centers for Disease

			 Control and Prevention, the primary task of which is to—

				

					(1)

					integrate and coordinate a

			 nationwide system of independent plant disease diagnostic laboratories,

			 including plant clinics maintained by land grant colleges and universities;

			 and

				

					(2)

					increase the capacity,

			 technical infrastructure, and information-sharing capabilities of laboratories

			 described in paragraph (1).

				

			8.

			Veterinarian accreditation

			Not later than 180 days after

			 the date of enactment of this Act, the Secretary shall promulgate regulations

			 requiring that any veterinarian accredited by the Department of Agriculture

			 shall be trained to recognize foreign animal diseases.

		

			9.

			Review of legal authority

			

				(a)

				In general

				The Attorney General, in

			 consultation with the Secretary, shall conduct a review of State and local laws

			 relating to agroterrorism and biosecurity to determine—

				

					(1)

					the extent to which the laws

			 facilitate or impede the implementation of a current or proposed response plan

			 relating to an agricultural disease;

				

					(2)

					whether an injunction issued

			 by a State court could—

					

						(A)

						delay the implementation of a

			 Federal response plan described in paragraph (1); or

					

						(B)

						affect the extent to which an

			 agricultural disease spreads; and

					

					(3)

					the types and extent of legal

			 evidence that may be required by a State court before a response plan described

			 in paragraph (1) may be implemented.

				

				(b)

				Report

				Not later than 1 year after

			 the date of enactment of this Act, the Attorney General shall submit to

			 Congress a report that describes the results of the review under subsection (a)

			 (including any recommendations of the Attorney General).

			

